Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a duct device that specifically requires a duct body, first divisional body, second divisional body, first duct portion, engagement piece, leg portion, engagement portion, second duct portion with an outer wall, engagement projection, and a tip portion that is a front end of the first duct portion, the engagement portion covers an engagement surface that is a rear end of the engagement projection, with an engagement wrap portion, from the outer side. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above duct device used in combination with, when the first duct portion and the second duct portion oppose each other at a time of positioning, and in which the engagement portion and the engagement projection do not engage with each other (meaning they are not in the latched configuration shown in Fig. 5), the engagement portion and the engagement projection contact with each other in the combining direction (meaning the configuration shown in Fig. 3), the outer wall portion covers, from an outer side, the tip portion, and a distance from the tip portion relative to the second duct portion is smaller than a distance from an end of the outer wall portion on the first duct portion side relative to the second duct portion. 
Examiner’s note: Applicant’s arguments in the Remarks filed 4/19/22 are persuasive. The two distances defined in claim 1 above are taken from the features claimed, and are further illustrated in Applicant’s annotated figure on page 8 of the Remarks. The limitations construed in this way are not found in the prior art. The benefit of this configuration is that it allows the first divisional body and the second divisional body to be stably positioned relative to each other, and allows an operation for engaging the first divisional body and the second divisional body with each other, as described in paragraph [0018] of the specification as filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762  

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762